

115 HR 3405 IH: Maximizing Opportunities for Research and the Enhancement of Automated Vehicles Act
U.S. House of Representatives
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3405IN THE HOUSE OF REPRESENTATIVESJuly 26, 2017Mrs. Mimi Walters of California (for herself and Ms. Matsui) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title 49, United States Code, to expand the exemption from the motor vehicle safety standards for testing or evaluation purposes to cover manufacturers of highly automated vehicles and automated driving system components, and for other purposes. 
1.Short titleThis Act may be cited as the Maximizing Opportunities for Research and the Enhancement of Automated Vehicles Act or the MORE Act. 2.Motor vehicle testing or evaluation (a)In generalSection 30112(b)(10) of title 49, United States Code, is amended— 
(1)by striking that prior to the date of enactment of this paragraph;  (2)in subparagraph (A), by striking motor vehicles into the United States that are certified and inserting into the United States motor vehicles that are certified, or motor vehicle equipment utilized in a motor vehicle that is certified,; 
(3)in subparagraph (C), by striking the period at the end and inserting ; or; (4)by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and moving their margins 2 ems to the right; 
(5)by striking evaluation by a manufacturer that agrees not to sell or offer for sale and inserting the following:  evaluation by— 
(A)a manufacturer that agrees not to sell or lease or offer for sale or lease; and (6)by adding at the end the following:  
 
(B)a manufacturer of highly automated vehicles, automated driving systems, or components of automated driving systems that agrees not to sell or lease or offer for sale or lease the highly automated vehicle, automated driving system, or components of the automated driving system at the conclusion of the testing or evaluation and— (i)has submitted to the Secretary— 
(I)the name of the individual, partnership, corporation, or institution of higher education and a point of contact; (II)the residence address of the individual, partnership, corporation, or institution of higher education and State of incorporation if applicable; 
(III)a description of each type of motor vehicle used during development of highly automated vehicles, automated driving systems, or components of automated driving systems manufactured by the individual, partnership, corporation, or institution of higher education; and (IV)proof of insurance for any State in which the individual, partnership, corporation, or institution of higher education intends to test or evaluate highly automated vehicles; and 
(ii)if applicable, has identified an agent for service of process in accordance with part 551 of title 49, Code of Federal Regulations.. (b)DefinitionsSection 30102 of title 49, United States Code, is amended— 
(1)in subsection (a)— (A)by redesignating paragraphs (1) through (13) as paragraphs (2), (3), (4), (5), (8), (9), (10), (11), (12), (13), (15), (16), and (17), respectively; 
(B)by inserting before paragraph (2) (as so redesignated) the following:  (1)automated driving system means the hardware and software that are collectively capable of performing the entire dynamic driving task on a sustained basis, regardless of whether such system is limited to a specific operational design domain.;  
(C)by inserting after paragraph (5) (as so redesignated) the following:  (6)dynamic driving task means all of the real time operational and tactical functions required to operate a vehicle in on-road traffic, excluding the strategic functions such as trip scheduling and selection of destinations and waypoints, and including— 
(A)lateral vehicle motion control via steering; (B)longitudinal vehicle motion control via acceleration and deceleration; 
(C)monitoring the driving environment via object and event detection, recognition, classification, and response preparation; (D)object and event response execution; 
(E)maneuver planning; and (F)enhancing conspicuity via lighting, signaling, and gesturing. 
(7)highly automated vehicle— (A)means a motor vehicle equipped with an automated driving system; and 
(B)does not include a commercial motor vehicle (as defined in section 31101).; and (D)by inserting after paragraph (13) (as so redesignated) the following: 
 
(14)operational design domain means the specific conditions under which a given driving automation system or feature thereof is designed to function. ; and (2)by adding at the end the following: 
 
(c)Revisions to certain definitions 
(1)If SAE International (or its successor organization) revises the definition of any of the terms defined in paragraph (1), (6), or (14) of subsection (a) in Recommended Practice Report J3016, it shall notify the Secretary of the revision. The Secretary shall publish a notice in the Federal Register to inform the public of the new definition unless, within 90 days after receiving notice of the new definition and after opening a period for public comment on the new definition, the Secretary notifies SAE International (or its successor organization) that the Secretary has determined that the new definition does not meet the need for motor vehicle safety, or is otherwise inconsistent with the purposes of this chapter. If the Secretary so notifies SAE International (or its successor organization), the existing definition in subsection (a) shall remain in effect.  (2)If the Secretary does not reject a definition revised by SAE International (or its successor organization) as described in paragraph (1), the Secretary shall promptly make any conforming amendments to the regulations and standards of the Secretary that are necessary. The revised definition shall apply for purposes of this chapter. The requirements of section 553 of title 5 shall not apply to the making of any such conforming amendments. 
(3)Pursuant to section 553 of title 5, the Secretary may update any of the definitions in paragraph (1), (6), or (14) of subsection (a) if the Secretary determines that materially changed circumstances regarding highly automated vehicles have impacted motor vehicle safety such that the definitions need to be updated to reflect such circumstances.. 